DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,11-13,24-26,37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wigley et al.(USPN 10602744; 3/31/20 using WO 2016130586A; 8/18/2016 priority date). Wigley et al. teach a method of applying a combination of microbial consortia such as Rahnella to plant seeds to gain beneficial properties such as improved nitrogen fixation in a plant. See abstract, column 4 lines 44-61, column 6 lines 18-47, Table 1 Microbial Species number 10, See Table 21. Wigley et teach that the concentration of microbial consortia being applied to plant seed ranges from 105 -109 CFU. See column 4 lines 44-61. Wigley et al. teach at column 43 lines 10-25 and column 44 lines 9-14 teach the microbial consortia being combined with an herbicide, insecticide, a fungicide, plant growth regulator and nematicide. Wigley et al. at column 49 line 32- column 50 line 4 teach that seed treatment also can comprise treating the plant seed with the microbial consortia in combination with clothiaidin and/or Bacillus firmus  I-1582 or in combination with metalaxyl and/or clothiaidin and/or Bacillus firmus  3 to 1012 CFU per seed. Wigley et al. at column 52 lines 42-61 teach seed formulation comprising the microbial consortia plus fungicides, herbicides, herbicide safners, biocontrol agent such as bacillus. Wigley et al. teach that microorganisms included in the consortia formulation may be endophyte or epiphyte Proteobacteria such as Enterobacter, Rahnella, Azospirillum, etc. See column 54 lines 9-42. Wigley et al. at claim 2 teach applying a microbial consortia includes at least two isolated bacteria strains. Wigley et al. do not exemplify a seed treatment whereby a plurality of nonintergeneric bacteria in combination with a pesticide is applied to a plant seed. However, from the teaching of Wigley et al., it would have obvious to make a seed treatment composition comprising a pesticide and two or more Proteobacteria(nonintergeneric bacteria since Wigley et al. do suggest making a seed treatment composition comprising a pesticide plus more than one nonintergeneric bacteria or Proteobacteria. Thus the instant invention is rendered obvious by Wigley et al. 
Claim Objection
Claims 17,18,27-30,34,42-43 areobjected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616